DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “the captured image” could refer back to the formerly recited “a captured image” or “formerly recited “a different captured image”.  The examiner believes that the claim language is referring back to the former, “a captured image”.  A statement to that effect in the applicant’s response to this office action would be sufficient to clarify the record and overcome the rejection of claim 2 under 35 USC 112(b). For examination purposes in the present office action, either interpretation may be used.
Regarding claim 4, it is unclear how reference position calculations may be made based on unknown light positions.  Additionally, there is a lack of antecedent basis for “the unknown light positions.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 14 is only directed to a computer program.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is not directed to a process, machine, manufacture, or composition of matter, e.g., the claim(s) is/are directed to a signal per se, mere information in the form of data.  See MPEP 2106.03(I) which states: “Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
• Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (U.S. Publication No. 2015/0229815) in view of Ueda (U.S. Publication No. 2011/0279654).  Nonaka teaches .
Regarding claim 2, paragraph 107 of Ueda teaches “The position of the camera body 510 with respect to the chart 550 is adjusted ahead of time using a three-dimensional imaging-use .  

Claims 7-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (U.S. Publication No. 2015/0229815) in view of Ueda (U.S. Publication No. 2011/0279654) and further in view of Mulloni (U.S. Publication No. 2014/0327792).  Nonaka in view of Ueda teaches the salient features of the claimed invention.  Mulloni teaches in paragraphs 29, 32, 46-50 and 65 that it was known to extract a feature point having a same feature from plural monocular images corresponding to the plural monocular lenses on the different captured image, determines a rotational angle between an angle representing a direction of a line interconnecting the feature point of one monocular image among the plural monocular images and the feature point of a different monocular image and a reference angle that is an angle representing a direction of a line interconnecting the known reference position of the one monocular image and the known reference position of the different monocular image, and determines the unknown reference positions by rotating the known reference positions according to the rotational angle. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Mulloni for the purpose of improved camera positional caculations.

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Yahata (U.S. Publication No. 2013/0093842) teaches a camera with multiple monocular lenses. Starns (U.S. Patent No. 8526802) teaches a plural imaging system utilizing plural spaced apart light sources 16a-d.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852